DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed 02/09/2022 have been entered. Claims 6-22 are currently pending and claims 1-5 are currently cancelled from consideration. 

Election/Restrictions
Applicant’s election without traverse of Group B in the reply filed on 02/09/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 15, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 8, 10, 15, and 20 require the use of a “kth” compressor however this is indefinite and unclear to the Examiner. Although Applicant does recite at least two compressors, the interconnection of an unbounded variable “kth” number of compressors is indefinite to the Examiner. A review of the specification does not clarify the claim language to the Examiner. It appears that the Applicant is trying to convey a control and sensing aspect over a respective compressor and the “kth” language is muddying the claim. The Examiner is providing how each of claims 8, 10, 15, and 20 will be treated on the merits below. Please note that other indefinite languages were noticed and corrected in the below interpretations. 
Claim 8: The parallel compressor set according to claim 7, wherein the output quantity of the proportional flow valve corresponding to the  each compressor satisfies the following relationship: when  a flow Vk of the oil equalizing pipe of the  respective compressor is greater than an average value of  a flow of all oil equalizing pipes,  an output quantity Pk of the proportional flow valve corresponding to the  respective compressor is set as  a minimum flow Vmin of the flow of all oil equalizing pipes; and when the flow Vk of the oil equalizing pipe of the  respective compressor is less than or equal to  an average value of the flow of all oil equalizing pipes, the output quantity Pk of the proportional flow valve corresponding to the  respective compressor is set as the average value of the flow of all oil equalizing pipes.
Claim 10: The oil equalizing method according to claim 9, further comprising: step 3: connecting a flowmeter in series to the oil equalizing pipe of each compressor, and disposing a proportional flow control valve on an oil return circuit at the oil outlet of each oil-gas separator, which communicates with the suction branch pipeline of the paired compressor, wherein an output quantity of the proportional flow valve corresponding to the  respective compressor satisfies the following relationship: when  a flow Vk of the oil equalizing pipe of the  respective compressor is greater than an average value of  a flow of all oil equalizing pipes,  an output quantity Pk of the proportional flow valve corresponding to the  respective compressor is set as  a minimum flow Vmin of the flow of all oil equalizing pipes; and when the flow Vk of the oil equalizing pipe of the  respective compressor is less than or equal to the average value of the flow of all oil equalizing pipes, the output quantity Pk of the proportional flow valve corresponding to the  respective compressor is set as the average value of the flow of all oil equalizing pipes.
Claim 15: The parallel compressor set according to claim 14, wherein  an output quantity of the proportional flow valve corresponding to the  each compressor satisfies the following relationship: when  a flow Vk of the oil equalizing pipe of the  respective compressor is greater than an average value of  a flow of all oil equalizing pipes,  an output quantity Pk of the proportional flow valve corresponding to the  respective compressor is set as  a minimum flow Vmin of the flow of all oil equalizing pipes; and when the flow Vk of the oil equalizing pipe of the  respective compressor is less than or equal to the average value of the flow of all oil equalizing pipes, the output quantity Pk of the proportional flow valve corresponding to the kth compressor is set as the average value of the flow of all oil equalizing pipes.
Claim 20: The parallel compressor set according to claim 19, wherein the output quantity of the proportional flow valve corresponding to the kth compressor satisfies the following relationship: when the flow Vk of the oil equalizing pipe of the kth compressor is greater than an average value of the flow of all oil equalizing pipes, the output quantity Pk of the proportional flow valve corresponding to the kth compressor is set as the minimum flow Vmin of the flow of all oil equalizing pipes; and when the flow Vk of the oil equalizing pipe of the kth compressor is less than or equal to the average value of the flow of all oil equalizing pipes, the output quantity Pk of the proportional flow valve corresponding to the kth compressor is set as the average value of the flow of all oil equalizing pipes.
Claim 18 recites “the middle pipe body part of the oil equalizing pipe” which is unclear and indefinite to the Examiner. The Examiner is unclear which “the middle pipe body part” of the pipe is being referred back to. For Examination purposes, “the middle pipe body part” will be treated as “a middle pipe body part”.
Claims 19, 21, and 22 are rejected for being dependent from an unclear and indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9, 11, 13, 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 4383802 (Gianni hereinafter) in view of US 5236311 (Lindstrom hereinafter) and further in view of US 6941767 (Matsuoka hereinafter).
Regarding claim 6, Gianni teaches an oil equalization system for a plurality of compressors that discloses wherein the compressor with an oil equalizing pipe comprises a compressor body (Figure 1 shows the compressor 12 and 14 with equalizing pipe 58/58’ between them), the compressor body being provided with a suction port (Suction ports 32/32’) and an exhaust port (Exhaust ports 54/54’), an oil sump being disposed at the bottom of the compressor body (Oil Sump at the bottom of 24/24’), wherein the compressor further comprises at least one oil equalizing pipe (Pipes 58/58’), an opening at one end of the oil equalizing pipe is formed in a target oil level of the oil sump (Column 5 Lines 10-14), and the opening at the other end of the oil equalizing pipe is formed near the suction port (Evident from Figure 1), when the oil level of the oil sump of the compressor is higher than the target oil level, the extra oil enters the suction port through the oil equalizing pipe (Column 5 Lines 49-64 and Column 6 lines 6-34).
Gianni is silent with respect to the opening at the other end of the oil equalizing pipe is formed in the suction port; and when the oil level of the oil sump of the compressor is higher than the target oil level, the extra oil enters the suction port through the oil equalizing pipe.
However, Lindstrom teaches an oil level controlling system between a plurality of compressors that would disclose injecting the oil transferred from one compressor to the low compressor into the low compressor’s suction inlet (Figure 1, Y junction 74 per Column 5 Lines 21-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil introduction location of Gianni with the oil and suction combination inlet taught in Lindstrom to reduce the number of entry points into the hermetic housing while still providing the required lubrication for the compressor. 
Gianni is silent with respect to wherein the suction port of each compressor is connected with a main suction port through a suction branch pipeline, the exhaust port of each compressor is connected to an air inlet of an oil-gas separator through an exhaust branch pipeline, then an air outlet of each oil-gas separator is connected to a main exhaust port, and an oil outlet of each oil-gas separator is divided into a plurality of oil return circuits communicating with the suction branch pipelines respectively.
However, Matsuoka teaches a plurality of compressors connected in an oil equalization system that discloses the suction port of each compressor is connected with a main suction port through a suction branch pipeline (Figure 4, compressors 121a-123 connected to the suction manifold 124), the exhaust port of each compressor is connected to an air inlet of an oil-gas separator through an exhaust branch pipeline (Exhaust manifold 139 with individual oil gas separators 128a-130), then an air outlet of each oil-gas separator is connected to a main exhaust port (As seen in Figure 4), and an oil outlet of each oil-gas separator is divided into a plurality of oil return circuits communicating with the suction branch pipelines respectively (Outlets of the oil-gas separators are shown returning to the intake manifold 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of compressors taught in Gianni, per Lindstrom, with the intake manifold, oil-gas separators, and outlet manifolds to minimize the individual pipes required while ensure a steady stream of compressed gas is supplied by the system. 
Regarding claim 9, Gianni teaches an oil balancing operation between compressors that discloses  step 1, disposing an oil equalizing pipe between the oil sump and near a suction port of each compressor, wherein an opening at one end of the oil equalizing pipe is formed in a target oil level of the oil sump, and the opening at the other end of the oil equalizing pipe is formed near the suction port (Column 5 Lines 49-64 and Column 6 lines 6-34 with Figure 1 showing the compressor 12 and 14 with equalizing pipe 58/58’, suction ports 32/32’ and exhaust ports 54/54’).
Gianni is silent with respect to with respect to the oil equalizing pipe between the oil sump and a suction port of each compressor; and wherein an opening at one end of the oil equalizing pipe is formed in a target oil level of the oil sump, and the opening at the other end of the oil equalizing pipe is formed in the suction port.
However, Lindstrom teaches an oil level controlling system between a plurality of compressors that would disclose injecting the oil transferred from one compressor to the low compressor into the low compressor’s suction inlet (Figure 1, Y junction 74 per Column 5 Lines 21-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil introduction location of Gianni with the oil and suction combination inlet taught in Lindstrom to reduce the number of entry points into the hermetic housing while still providing the required lubrication for the compressor
Gianni, per Lindstrom, is silent with respect to step 2, connecting the suction port of each compressor with a main suction port through a suction branch pipeline, respectively connecting the exhaust port of each compressor to an air inlet of an oil-gas separator through an exhaust branch pipeline, then connecting an air outlet of each oil-gas separator to a main exhaust port, and dividing an oil outlet of each oil-gas separator into a plurality of oil return circuits communicating with the suction branch pipelines respectively.
However, Matsuoka teaches a plurality of compressors connected in an oil equalization system that discloses connecting the suction port of each compressor with a main suction port through a suction branch pipeline (Figure 4, compressors 121a-123 connected to the suction manifold 124), respectively connecting the exhaust port of each compressor to an air inlet of an oil-gas separator through an exhaust branch pipeline (Exhaust manifold 139 with individual oil gas separators 128a-130), then connecting an air outlet of each oil-gas separator to a main exhaust port (As seen in Figure 4), and dividing an oil outlet of each oil-gas separator into a plurality of oil return circuits communicating with the suction branch pipelines respectively  (Outlets of the oil-gas separators are shown returning to the intake manifold 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of compressors taught in Gianni, per Lindstrom, with the intake manifold, oil-gas separators, and outlet manifolds to minimize the individual pipes required while ensure a steady stream of compressed gas is supplied by the system.
Regarding claim 11, Gianni’s modified teachings are described above in claim 6 where the combination of Gianni, Lindstrom, and Matsuoka would further disclose that the oil equalizing pipe is provided with a bent part at the end of the suction port, and the axis of the pipe body of the bent part is parallel to the airflow direction at the suction port (Lindstrom Figure 1 shows this aspect).
Regarding claim 13, Gianni teaches an oil equalization system for a plurality of compressors that discloses wherein the compressor with an oil equalizing pipe comprises a compressor body (Figure 1 shows compressors 12 and 14 with equalizing pipes 58/58’ and bodies 24/24’), the compressor body being provided with a suction port (Suction ports 32/32’) and an exhaust port (Exhaust port 54/54’), an oil sump being disposed at the bottom of the compressor body (Oil sump at the bottoms of 24/24’), wherein the compressor further comprises at least one oil equalizing pipe (Equalizing pipes 58/58’), an opening at one end of the oil equalizing pipe is formed in a target oil level of the oil sump, and the opening at the other end of the oil equalizing pipe is formed near the suction port (Column 5 Lines 10-14 with Figure 1); and when the oil level of the oil sump of the compressor is higher than the target oil level, the extra oil enters near the suction port through the oil equalizing pipe (Column 5 Lines 49-64 and Column 6 Lines 6-34), wherein the oil equalizing pipe is disposed in a compressor body shell (Figure 1 shows a portion of 58/58’ is within the shell).
Gianni is silent with respect to the equalizing lines being in the suction lines.
However, Lindstrom teaches an oil level controlling system between a plurality of compressors that would disclose injecting the oil transferred from one compressor to the low compressor into the low compressor’s suction inlet (Figure 1, Y junction 74 per Column 5 Lines 21-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil introduction location of Gianni with the oil and suction combination inlet taught in Lindstrom to reduce the number of entry points into the hermetic housing while still providing the required lubrication for the compressor
Gianni is silent with respect to wherein the suction port of each compressor is connected with a main suction port through a suction branch pipeline, the exhaust port of each compressor is connected to an air inlet of an oil-gas separator through an exhaust branch pipeline, then an air outlet of each oil-gas separator is connected to a main exhaust port, and an oil outlet of each oil-gas separator is divided into a plurality of oil return circuits communicating with the suction branch pipelines respectively.
However, Matsuoka teaches a plurality of compressors connected in an oil equalization system that discloses the suction port of each compressor is connected with a main suction port through a suction branch pipeline (Figure 4, compressors 121a-123 connected to the suction manifold 124), the exhaust port of each compressor is connected to an air inlet of an oil-gas separator through an exhaust branch pipeline (Exhaust manifold 139 with individual oil gas separators 128a-130), then an air outlet of each oil-gas separator is connected to a main exhaust port (As seen in Figure 4), and an oil outlet of each oil-gas separator is divided into a plurality of oil return circuits communicating with the suction branch pipelines respectively (Outlets of the oil-gas separators are shown returning to the intake manifold 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of compressors taught in Gianni, per Lindstrom, with the intake manifold, oil-gas separators, and outlet manifolds to minimize the individual pipes required while ensure a steady stream of compressed gas is supplied by the system.
Regarding claim 16, Gianni’s modified teachings are described above in claim 13 where the combination of Gianni, Lindstrom, and Matsuoka would further disclose that the oil equalizing pipe is provided with a bent part at the end of the suction port, and the axis of the pipe body of the bent part is parallel to the airflow direction at the suction port (Lindstrom Figure 1 shows this aspect).
Regarding claim 18, Gianni teaches an oil equalization system for a plurality of compressors that discloses wherein the compressor with an oil equalizing pipe comprises a compressor body (Figure 1 shows compressors 12 and 14 with equalizing pipes 58/58’ and bodies 24/24’), the compressor body being provided with a suction port (Suction ports 32/32’) and an exhaust port (Exhaust port 54/54’), an oil sump being disposed at the bottom of the compressor body (Oil sump at the bottoms of 24/24’), wherein the compressor further comprises at least one oil equalizing pipe (Equalizing pipes 58/58’), an opening at one end of the oil equalizing pipe is formed in a target oil level of the oil sump, and the opening at the other end of the oil equalizing pipe is formed near the suction port (Column 5 Lines 10-14 with Figure 1); and when the oil level of the oil sump of the compressor is higher than the target oil level, the extra oil enters near the suction port through the oil equalizing pipe (Column 5 Lines 49-64 and Column 6 Lines 6-34), wherein the middle pipe body part of the oil equalizing pipe is disposed on an outer side of the compressor body shell (Figure 1 shows a portion of 58/58’ is outside of the compressor body shell).
Gianni is silent with respect to the equalizing lines being in the suction lines.
However, Lindstrom teaches an oil level controlling system between a plurality of compressors that would disclose injecting the oil transferred from one compressor to the low compressor into the low compressor’s suction inlet (Figure 1, Y junction 74 per Column 5 Lines 21-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil introduction location of Gianni with the oil and suction combination inlet taught in Lindstrom to reduce the number of entry points into the hermetic housing while still providing the required lubrication for the compressor
Gianni is silent with respect to wherein the suction port of each compressor is connected with a main suction port through a suction branch pipeline, the exhaust port of each compressor is connected to an air inlet of an oil-gas separator through an exhaust branch pipeline, then an air outlet of each oil-gas separator is connected to a main exhaust port, and an oil outlet of each oil-gas separator is divided into a plurality of oil return circuits communicating with the suction branch pipelines respectively.
However, Matsuoka teaches a plurality of compressors connected in an oil equalization system that discloses the suction port of each compressor is connected with a main suction port through a suction branch pipeline (Figure 4, compressors 121a-123 connected to the suction manifold 124), the exhaust port of each compressor is connected to an air inlet of an oil-gas separator through an exhaust branch pipeline (Exhaust manifold 139 with individual oil gas separators 128a-130), then an air outlet of each oil-gas separator is connected to a main exhaust port (As seen in Figure 4), and an oil outlet of each oil-gas separator is divided into a plurality of oil return circuits communicating with the suction branch pipelines respectively (Outlets of the oil-gas separators are shown returning to the intake manifold 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of compressors taught in Gianni, per Lindstrom, with the intake manifold, oil-gas separators, and outlet manifolds to minimize the individual pipes required while ensure a steady stream of compressed gas is supplied by the system.
Regarding claim 21, Gianni’s modified teachings are described above in claim 18 where the combination of Gianni, Lindstrom, and Matsuoka would further disclose that the oil equalizing pipe is provided with a bent part at the end of the suction port, and the axis of the pipe body of the bent part is parallel to the airflow direction at the suction port (Lindstrom Figure 1 shows this aspect).
Claims 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 4383802 (Gianni) in view of US 5236311 (Lindstrom) and further in view of US 6941767 (Matsuoka) and further in view of US 2012/0023978 (Chae hereinafter).
Regarding claim 7, Gianni’s modified teachings are described above in claim 6 where the combination of Gianni, Lindstrom, and Matsuoka is silent with respect to  a flowmeter is connected in series to the oil equalizing pipe of each compressor, and a proportional flow control valve is disposed on an oil return circuit at the oil outlet of each oil-gas separator, which communicates with the suction branch pipeline of the paired compressor; the parallel compressor set further comprises a controller, which controls the output quantity of the corresponding proportional flow control valve according to the flow data of the flowmeter corresponding to each compressor.
However, Chae teaches an oil balancing system and controller that discloses a flowmeter is connected in series to the oil equalizing pipe of each compressor (Flow sensor 236 per ¶ 84), and a proportional flow control valve is disposed on an oil return circuit at the oil outlet of each oil-gas separator (Valve 222), which communicates with the suction branch pipeline of the paired compressor (Per the combination in claim 6 outlining the fluid pathways); the parallel compressor set further comprises a controller, which controls the output quantity of the corresponding proportional flow control valve according to the flow data of the flowmeter corresponding to each compressor (Control 230 per ¶ 83-84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil equalizing system of Gianni with the monitoring and controller of Chae to ensure proper amounts of oil are being transferred to and from each compressor. 
Regarding claim 14, Gianni’s modified teachings are described above in claim 13 where the combination of Gianni, Lindstrom, and Matsuoka is silent with respect to  a flowmeter is connected in series to the oil equalizing pipe of each compressor, and a proportional flow control valve is disposed on an oil return circuit at the oil outlet of each oil-gas separator, which communicates with the suction branch pipeline of the paired compressor; the parallel compressor set further comprises a controller, which controls the output quantity of the corresponding proportional flow control valve according to the flow data of the flowmeter corresponding to each compressor.
However, Chae teaches an oil balancing system and controller that discloses a flowmeter is connected in series to the oil equalizing pipe of each compressor (Flow sensor 236 per ¶ 84), and a proportional flow control valve is disposed on an oil return circuit at the oil outlet of each oil-gas separator (Valve 222), which communicates with the suction branch pipeline of the paired compressor (Per the combination in claim 13 outlining the fluid pathways); the parallel compressor set further comprises a controller, which controls the output quantity of the corresponding proportional flow control valve according to the flow data of the flowmeter corresponding to each compressor (Control 230 per ¶ 83-84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil equalizing system of Gianni with the monitoring and controller of Chae to ensure proper amounts of oil are being transferred to and from each compressor.
Regarding claim 19, Gianni’s modified teachings are described above in claim 18 where the combination of Gianni, Lindstrom, and Matsuoka is silent with respect to  a flowmeter is connected in series to the oil equalizing pipe of each compressor, and a proportional flow control valve is disposed on an oil return circuit at the oil outlet of each oil-gas separator, which communicates with the suction branch pipeline of the paired compressor; the parallel compressor set further comprises a controller, which controls the output quantity of the corresponding proportional flow control valve according to the flow data of the flowmeter corresponding to each compressor.
However, Chae teaches an oil balancing system and controller that discloses a flowmeter is connected in series to the oil equalizing pipe of each compressor (Flow sensor 236 per ¶ 84), and a proportional flow control valve is disposed on an oil return circuit at the oil outlet of each oil-gas separator (Valve 222), which communicates with the suction branch pipeline of the paired compressor (Per the combination in claim 18 outlining the fluid pathways); the parallel compressor set further comprises a controller, which controls the output quantity of the corresponding proportional flow control valve according to the flow data of the flowmeter corresponding to each compressor (Control 230 per ¶ 83-84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil equalizing system of Gianni with the monitoring and controller of Chae to ensure proper amounts of oil are being transferred to and from each compressor.
Claims 12, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 4383802 (Gianni) in view of US 5236311 (Lindstrom) and further in view of US 6941767 (Matsuoka) and further in view of US 3392916 (Gunnar hereinafter).
Regarding claim 12, Gianni’s modified teachings are described above in claim 6 where the combination of Gianni, Lindstrom, and Matsuoka fails to disclose an ultrasonic atomizer is disposed on the periphery of the pipe body of the oil equalizing pipe near the suction port.
However, Gunnar teaches an ultrasonic atomizer used to aerosolize a fluid into a continuous flow of gas (Figure 1 with Column 29-65). The resultant combination would be such that Gunnar’s ultrasonic atomizer is disposed on the periphery of the pipe body of the oil equalizing pipe near the suction port of Gianni/Lindstrom. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil inlet within the suction port of Gianni and Lindstrom with the ultrasonic atomizer of Gunnar to aerosolize the oil and allow for an easier passage of oil downstream to the compressor. 
Regarding claim 17, Gianni’s modified teachings are described above in claim 13 where the combination of Gianni, Lindstrom, and Matsuoka fails to disclose an ultrasonic atomizer is disposed on the periphery of the pipe body of the oil equalizing pipe near the suction port.
However, Gunnar teaches an ultrasonic atomizer used to aerosolize a fluid into a continuous flow of gas (Figure 1 with Column 29-65). The resultant combination would be such that Gunnar’s ultrasonic atomizer is disposed on the periphery of the pipe body of the oil equalizing pipe near the suction port of Gianni/Lindstrom. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil inlet within the suction port of Gianni and Lindstrom with the ultrasonic atomizer of Gunnar to aerosolize the oil and allow for an easier passage of oil downstream to the compressor.
Regarding claim 22, Gianni’s modified teachings are described above in claim 18 where the combination of Gianni, Lindstrom, and Matsuoka fails to disclose an ultrasonic atomizer is disposed on the periphery of the pipe body of the oil equalizing pipe near the suction port.
However, Gunnar teaches an ultrasonic atomizer used to aerosolize a fluid into a continuous flow of gas (Figure 1 with Column 29-65). The resultant combination would be such that Gunnar’s ultrasonic atomizer is disposed on the periphery of the pipe body of the oil equalizing pipe near the suction port of Gianni/Lindstrom. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil inlet within the suction port of Gianni and Lindstrom with the ultrasonic atomizer of Gunnar to aerosolize the oil and allow for an easier passage of oil downstream to the compressor.

Allowable Subject Matter
Claims 8, 10, 15, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746